DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-36 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 18, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for constructing elevators in a building under construction, wherein a usable lifting height of each of the elevators is adapted to an increasing height of the building, wherein each of the elevators is arranged in an associated elevator shaft of the building and includes a drive platform having an elevator drive machine that supports and drives an elevator car and a counterweight by a traction sheave and at least one flexible suspension means, and wherein, in order to adapt the usable lifting heights, lifting operations are performed in which in alternation the drive platforms of the elevators are each raised to a higher level in the associated elevator shaft and locked there, the method comprising the steps of: for performing the lifting operations, positioning a single lifting platform alternately above one of the drive platforms of the elevators to be lifted and temporarily fastening the lifting platform in the associated elevator shaft: and applying a lifting force from the lifting platform to the drive platform currently to be lifted, in order to raise the drive platform to the higher level, whereby the lifting force is transferred via the lifting platform to supporting elements of the associated elevator shaft.”
None of the references of the prior art teach or suggest the elements of the elevator method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654